73 So. 3d 369 (2011)
STATE of Louisiana
v.
Troy L. KING.
No. 2011-KK-2256.
Supreme Court of Louisiana.
October 17, 2011.
Granted. The Ruling of the Trial Court indicating it will admit hearsay testimony of the Defendant's mother regarding an alleged statement by the Co-Defendant is *370 reversed. There is a lack of corroborating circumstances clearly indicating the trustworthiness of the statement. Compare Chambers v. Mississippi 410 U.S. 284, 93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). The Stay issued by this Court is hereby lifted.